        Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 ALFRED CREA,

              Plaintiff,
       v.                                      CIVIL ACTION NO.
                                               1:18-CV-00861-JPB
 FATHER JOHN KRZYZANSKI,

              Defendant.

                                      ORDER

      This matter is before the Court on Father John Krzyzanski’s (“Defendant”)

Motion for Summary Judgment [Doc. 62] and Motion to Strike Expert

Designations [Doc. 61]. This Court finds as follows:

                    FACTS AND PROCEDURAL HISTORY

      In this case, Alfred Crea (“Plaintiff”) alleges that Defendant—a former

priest at Plaintiff’s church—sexually abused him when he was a child. [Doc. 1-1,

p. 4]. Plaintiff presented evidence that in either 1999 or 2000, when he was six

years old, Defendant asked him to leave his first communion classroom and come

into the sanctuary for confession. [Doc. 51, p. 76]. Plaintiff contends that while in

the sanctuary, Defendant made him reach underneath his robe and touch his

genitalia. Id. at 76-78. Plaintiff further asserts that one week later, Defendant

again asked him to leave his first communion class. Id. at 82. This time,
         Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 2 of 8




Defendant allegedly told Plaintiff to perform oral sex on him or he would not get

into heaven. Id. at 82-84. Plaintiff complied with Defendant’s request and

performed oral sex. Id.

       O.C.G.A. § 9-3-33.1(a)(2),1 which governs childhood sexual abuse, requires

a plaintiff to bring a civil action for damages suffered as the result of childhood

sexual abuse before he or she turns twenty-three years old. Additionally, the

statute provides:

         [f]or a period of two years following July 1, 2015, plaintiffs of
         any age who were time barred from filing a civil action for
         injuries resulting from childhood sexual abuse due to the
         expiration of the statute of limitations in effect on June 30, 2015,
         shall be permitted to file such actions against the individual
         alleged to have committed such abuse before July 1, 2017,
         thereby reviving those civil actions which had lapsed or
         technically expired under the law in effect on June 30, 2015.

§ 9-3-33.1(d)(1).

       Plaintiff was born on April 27, 1992, and thus turned twenty-three years old

on April 27, 2015. [Doc. 51, p. 9]. On June 28, 2017,2 Plaintiff filed a Complaint

(“First Complaint”) against Defendant in the State Court of Clayton County



1
  For purposes of this case, the Court will apply the version of the statute that was in
effect from July 1, 2015, to June 30, 2017, since this action was originally filed on June
27, 2017.
2
  Because Plaintiff was older than twenty-three, the revival language contained within
O.C.G.A. § 9-3-33.1(d)(1) permitted Plaintiff to file his action on or before July 1, 2017.

                                             2
         Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 3 of 8




alleging ten different causes of action: (1) breach of fiduciary duty; (2) negligence

per se; (3) negligence; (4) fraud; (5) intentional infliction of emotional distress; (6)

negligent infliction of emotional distress; (7) negligent failure to warn; (8)

negligent failure to protect; (9) negligence; and (10) attorney’s fees. [Doc. 62-10].

Plaintiff voluntarily dismissed the First Complaint on September 13, 2017.

      On January 12, 2018, Plaintiff renewed the action by filing another

Complaint (“Second Complaint”) against Defendant in the State Court of Clayton

County. [Doc. 1-1]. Defendant removed it to this Court on February 26, 2018.

[Doc. 1]. The Second Complaint is nearly identical to the First Complaint. The

only difference is the addition of a single cause of action which asserts both child

molestation and aggravated child molestation. [Doc. 1-1].

      Defendant moved for summary judgment on January 30, 2020. [Doc. 62].

Defendant argues that he is entitled to summary judgment for three reasons.

Defendant first argues that Plaintiff’s common law tort claims (like breach of

fiduciary duty or negligence) were not revived by O.C.G.A. § 9-3-33.1 because

those torts do not fall within the clear statutory language of the statute. Second,

Defendant argues that Plaintiff’s new cause of action asserting child molestation

and aggravated child molestation was not properly renewed under O.C.G.A. § 9-2-

61. Third, Defendant argues that Plaintiff’s Second Complaint is completely


                                           3
         Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 4 of 8




barred by the statute of repose.3 Alternatively, Defendant argues that O.C.G.A. §

9-3-33.1 is unconstitutional.

                                 LEGAL STANDARD

       “Summary judgment is appropriate when the record evidence, including

depositions, sworn declarations, and other materials, shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Feliciano v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013)

(quoting Fed. R. Civ. P. 56) (quotation marks omitted). A material fact is any fact

that “is a legal element of the claim under the applicable substantive law which

might affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997). A genuine dispute exists when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Ultimately, “[t]he basic issue

before the court … is ‘whether the evidence presents a sufficient disagreement to




3
 This argument was raised for the first time in Defendant’s Reply Brief. While it is
generally true that “arguments raised for the first time in a reply brief are not properly
before a reviewing court,” Herring v. Sec’y, Dept. of Corr., 397 F.3d 1338, 1342 (11th
Cir. 2005), this Court ordered oral argument and briefing on the issue. [Doc. 83]. This
Court also allowed Plaintiff to supplement his briefing after oral argument. Because
Plaintiff has had the opportunity to fully respond to the argument, this Court will analyze
whether the statute of repose bars this action.

                                             4
         Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 5 of 8




require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Allen, 121 F.3d at 646 (citation omitted).

                              STATUTE OF REPOSE

      This Court will first address whether Plaintiff’s claims are barred by the

statute of repose. As already stated above, O.C.G.A. § 9-3-33.1(a)(2) requires a

plaintiff to bring a civil action for damages suffered as the result of childhood

sexual abuse before he or she turns twenty-three years old. A plaintiff above the

age of twenty-three could also file a civil action but only if that plaintiff filed the

action before July 1, 2017. O.C.G.A. § 9-3-33.1(d)(1).

      Plaintiff filed this action on January 12, 2018, when he was over the age of

twenty-three. Nevertheless, Plaintiff argues that the Second Complaint is timely

because it was properly renewed under Georgia’s renewal statute. Specifically,

Plaintiff argues that his First Complaint was unquestionably timely, and because

his Second Complaint was filed only four months after he voluntarily dismissed

the First Complaint, his Second Complaint is also timely. This Court disagrees.

      Georgia’s renewal statute provides:

         When any case has been commenced in either a state or federal
         court within the applicable statute of limitations and the plaintiff
         discontinues or dismisses the same, it may be recommenced in a
         court of this state or in a federal court either within the original
         applicable period of limitations or within six months after the
         discontinuance or dismissal, whichever is later, subject to the

                                            5
        Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 6 of 8




         requirement of payment of costs in the original action as required
         by subsection (d) of Code Section 9-11-41; provided, however, if
         the dismissal or discontinuance occurs after the expiration of the
         applicable period of limitation, this privilege of renewal shall be
         exercised only once.

O.C.G.A. § 9-2-61(a). As a general rule, “[a] properly filed renewal action stands

on the same footing as the original action with respect to statutes of limitation.”

Blackwell v. Goodwin, 513 S.E.2d 542, 544 (Ga. Ct. App. 1999). This means that

if a renewal action is properly filed within six months after dismissal of the

original action, it remains viable even though the statute of limitation may have

expired. Id. Importantly, however, although “[t]he renewal statute . . . expressly

contemplates that its use will avoid the procedural bar of applicable statutes of

limitation; it does not mention statutes of ultimate repose.” Littleton v. Stone, 497

S.E.2d 684, 685 (Ga. Ct. App. 1998).

      A distinct difference exists between a statute of limitation and a statute of

repose. On the one hand, a statute of limitation “provides the time within which a

legal proceeding must be commenced after the cause of action accrues.” Phagan v.

State, 700 S.E.2d 589, 592 (Ga. 2010). On the other hand, a statute of repose

“limits the time within which an action may be brought but is not related to the

accrual of the cause of action.” Id. The result of this difference is that




                                           6
        Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 7 of 8




         [a] statute of repose stands as an unyielding barrier to a plaintiff's
         right of action. The statute of repose is absolute; the bar of the
         statute of limitation is contingent. The statute of repose destroys
         the previously existing rights so that, on the expiration of the
         statutory period, the cause of action no longer exists.

Wright v. Robinson, 426 S.E.2d 870, 871-72 (Ga. 1993) (citations omitted).

Consequently, “[b]ecause a renewal action is a new action, rather than a

continuation of the original case, and a new case cannot be based on a ‘nonexisting

cause of action,’ a renewal action cannot be brought after dismissing a prior action

after the expiration of the statute of repose.” Littleton, 497 S.E.2d at 686. In other

words, the renewal statute may not be used to avoid the expiration of the statute of

repose. Id.

      This Court finds that O.C.G.A. § 9-3-33.1 contains a statute of repose. The

deadline for filing an action—a plaintiff’s twenty-third birthday—bears no relation

to when the cause of action accrued. Moreover, for those plaintiffs over the age of

twenty-three, the July 1, 2017 deadline was likewise unrelated to when the cause of

action accrued. As such, O.C.G.A. § 9-3-33.1 contains a statute of repose and not

a statute of limitation. Thus, at issue in this case is whether Plaintiff was permitted

to voluntarily dismiss his first suit and refile it within the six-month renewal period

when the statute of repose contained in O.C.G.A. § 9-3-33.1 had expired. The

statute of repose on Plaintiff’s childhood sexual abuse claims expired on July 1,


                                           7
        Case 1:18-cv-00861-JPB Document 94 Filed 02/26/21 Page 8 of 8




2017, and his renewal action was not filed until January 12, 2018. Because

Georgia’s renewal statute cannot be applied to actions extinguished by a statute of

repose, Plaintiffs’ Second Complaint is barred by the statute of repose.

Accordingly, Defendant is entitled to summary judgment on this ground. Because

Plaintiff’s action is barred by the statute of repose, this Court need not address

Defendant’s other summary judgment arguments.

                                  CONCLUSION

      For the reasons stated above, Defendant’s Motion for Summary Judgment

[Doc. 62] is GRANTED. Because Plaintiff’s claims are barred by the statute of

repose, Defendant’s Motion to Strike Plaintiff’s Expert Designations [Doc. 61] is

DENIED as moot. The Clerk is DIRECTED to close this case.

      SO ORDERED this 26th day of February, 2021.




                                           8
